Citation Nr: 0530380	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-03 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
March 1946.


This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an October 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran cancelled a video conference hearing scheduled to 
be held in September 2005.  There was no request to 
reschedule the hearing.

The Board finds that further evidentiary development is 
needed.  Accordingly, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran and his representative if further 
action is required on their part.


REMAND

As an initial matter, the Board finds that appeal has been 
perfected with respect to the claims, so as to enable the 
Board to have jurisdiction over this appeal and to adjudicate 
the claim.  A formal claim for bilateral hearing loss and 
tinnitus was filed in April 2002 and was denied by the RO in 
October 2002.  The veteran filed a timely notice of 
disagreement (NOD) and a Statement of the Case (SOC) was sent 
to him in January 2004.  Pursuant to regulation, the veteran 
had until March 2004 to file a substantive appeal.  See 
38 C.F.R. § 20.302(b)(1) (2005).  The VA Form 9, however, was 
not received by the RO until October 2004.  The RO informed 
the veteran that the appeal was untimely and that his right 
to appeal had expired by letter dated December 6, 2004.  

Thereafter, the veteran submitted a Statement in Support of 
Claim in December 2004, indicating that he had mailed the 
Form 9 in February 2004.  He stated that it was not until 
October 2004 that he became aware the RO had not received the 
Form 9, and requested the RO to consider a filing date in 
February 2004.  The RO subsequently informed the veteran by 
letter dated March 10, 2005 that it was continuing to work on 
his appeal.  As such, it appears that the RO has accepted the 
veteran's appeal as timely.  The Board also accepts the 
appeal as timely.   

The veteran provides specific contentions concerning his 
exposure to excessive noise during his military service, 
including during approximately two and one half years spent 
in a combat area.  See Statement in Support of Claim dated 
April 2002 and NOD dated February 2003.  

Following the issuance of the SOC, the veteran submitted a 
medical opinion, with waiver of RO consideration, to the 
effect that the veteran has symmetric moderate to severe 
down-sloping sensorineural hearing loss, with 76 percent 
discrimination on the right and 84 percent on the left, and 
that he most likely suffers from noise-induced hearing loss 
combined with presbycusis, with additional diagnoses of 
chronic tinnitus and otalgia.  

Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  The third part could 
be satisfied by competent evidence showing post-service 
treatment for a condition or other possible association with 
military service.  38 C.F.R. § 3.159(c)(4) (2005).

In light of the foregoing, the Board finds that fundamental 
fairness to the veteran warrants a VA compensation and 
pension (C&P) examination specifically designed to elicit an 
opinion on etiology, or medical causation, as to the claimed 
bilateral hearing loss and tinnitus.  

The veteran is hereby notified that it is his responsibility 
to report for the examination, if scheduled, and to cooperate 
in the development of the case.  The consequences of a 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).


This claim is REMANDED to the RO via the AMC for the 
following actions:

1.  Schedule the veteran for an examination 
for the purpose of determining whether the 
veteran meets the criteria for hearing loss 
and tinnitus disabilities and, if so, 
whether such disabilities are related to his 
active military service.  All necessary 
tests should be performed.  The claims 
folder should be made available to the 
examiner for review.  The examiner should be 
requested to provide the following findings 
and opinions:

		If hearing loss (per VA standards) 
and/or tinnitus exists, the examiner should 
provide an opinion, for each disability, as 
to whether it is at least as likely as not 
(probability of 50 percent or greater) that 
each disability was manifested in service or 
is otherwise related to event(s) in service, 
including the veteran's reported noise 
exposure.  The examiner should explain the 
basis for the opinion.

2.  Following completion of the 
foregoing, the RO should readjudicate the 
claim on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The appellant and his 
representative should be allowed an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 
 
